Exhibit 10.12

Execution Version

 

 

2842 SPIEGEL DR., COLUMBUS, OH (“COLUMBUS”)

SHARED WAREHOUSE AGREEMENT

between

Kraft Foods Group, Inc.

and

Mondelēz Global LLC

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   SHARED SPACE; DURATION OF AGREEMENT; OFFICE SERVICES
     1      1.1    Shared Space; Duration      1      1.2    Condition of
Property and Office and Shared Spaces      2      1.3    Relationship with 3PL
     2    2.   PAYMENTS; SECURITY DEPOSIT      2      2.1    Rent/Calculation of
User’s Share      2      2.2    Stipulated User’s Share; Variations      3     
2.3    Payment Terms      3      2.4    Interest on Late Payments      3     
2.5    Payments      3      2.6    Security Deposit      3      2.7    User
Solely Liable for all 3PL Costs and Other Third Party Costs      3    3.  
USER’S OBLIGATION TO PAY REIMBURSABLE EXPENSES      3      3.1    Definition of
Reimbursable Expenses      3      3.2    Definition of Operating Costs      3   
  3.3    Definition of Taxes      5      3.4    Miscellaneous Amounts relating
to the Lease      5      3.5    Estimates      5      3.6    Example      6   
4.   PERMITTED USES      6    5.   COMPLIANCE WITH LAWS; MAINTENANCE AND REPAIR
     6      5.1    No Law Violations or Nuisances      6      5.2    Compliance
With Laws      6      5.3    Repairs and Maintenance; Cost Sharing      7    6.
  INSURANCE      7      6.1    Property and Casualty      7      6.2   
Liability      8      6.3    Insurance Companies; Evidence of Insurance      8
     6.4    Additional Insureds      8   

 

i



--------------------------------------------------------------------------------

  6.5    Waiver of Subrogation Rights      8    7.   NEGATIVE COVENANTS, EARLY
TERMINATION AND RESTRICTIONS, ADDITIONAL COVENANTS      8      7.1    No Liens
     8      7.2    No Assignment and Subletting      9      7.3    Early
Termination Options      9      7.4    Covenant Against Waste      9      7.5   
Restriction on Third Party Vendors      9      7.6    Loading Docks and Shared
Assets      10    8.   CONDEMNATION; DAMAGE AND DESTRUCTION      10      8.1   
Condemnation      10      8.2    Damage and Destruction; Tenant’s Right to
Terminate      10      8.3    User Right to Terminate      10      8.4   
Insurance Proceeds      10      8.5    Tenant Not Liable for Interruption of
Business Activities      11    9.   CHANGES AND ALTERATIONS      11      9.1   
By User      11      9.2    Standards; Timing; Insurance      11      9.3   
Part of Property      11      9.4    Tenant Not Responsible      12    10.  
WAIVER OF CLAIMS; INDEMNIFICATION      12      10.1    Waiver and Release     
12      10.2    Tenant’s Rights to Cure or Repair      12      10.3    Risk of
Loss      12      10.4    Indemnification Against Claims      12      10.5   
Indemnification Against Costs      12    11.   INSPECTION OF OFFICE AND SHARED
SPACES      13      11.1    Entry for Repairs and Other Purposes      13     
11.2    Entry For Sale or Other Purposes      13    12.   DEFAULTS      13     
12.1    Events Constituting Defaults; Tenant’s Options      13      12.2   
Tenant’s Further Remedies      13      12.3    Tenant’s Rights to Cure or
Perform      14   

 

ii



--------------------------------------------------------------------------------

  12.4    Waivers by User      14    13.   DISPUTE RESOLUTION      14      13.1
   Negotiation and mediation      14      13.2    Arbitration or litigation     
14    14.   SURRENDER OF SPACE/HOLDOVER      16      14.1    Holdover      16   
  14.2    Notices      16    15.   MISCELLANEOUS      17      15.1    No brokers
     17      15.2    Relationship of parties      17      15.3    Entire
agreement; no reliance; amendment      17      15.4    Waiver      18      15.5
   Counterparts      18      15.6    Severability      18      15.7   
Interpretation      18      15.8    Governing Law      18      15.9    Remedies
cumulative      18      15.10    Survival      18      15.11    Provisions
Regarding Superiority of the Lease      18      15.12    Landlord’s Consent     
20    16.   DEFINITIONS      20      16.1    Mortgage; Mortgagee      20     
16.2    Late Payment Rate      20      16.3    Proportionate Share      21     
16.4    Unavoidable Delays      21    Exhibit A: Identification of Space Used by
User    Exhibit B: Budget    Schedule 1(a): Tenant’s Assets    Schedule 1(b):
User’s Assets    Schedule 1(c): Shared Assets    Schedule 2: Additional
Covenants    Annex 1: Protocols    Annex 2: Wire Instructions   

 

iii



--------------------------------------------------------------------------------

2842 SPIEGEL DR., COLUMBUS, OH (“COLUMBUS”)

SHARED WAREHOUSE AGREEMENT

This Shared Warehouse Agreement (“Agreement”) is entered into by and between
Kraft Foods Group, Inc., a Virginia corporation (“Tenant”), and Mondelēz Global
LLC, a Delaware limited liability company (“User”) and is dated as of the
Distribution Date, as defined in that certain Separation Agreement entered into
between Tenant and User’s parent company as of the Distribution Date (the
“Separation Agreement”). (The Distribution Date is referred in this Agreement as
the “Effective Date”.)

A. Tenant is the Tenant under that certain lease dated November 24, 2009, as
amended (“Lease”) with DRCS 936 LLC, a Delaware limited liability company
(“Landlord”) for the real property commonly known as 2842 Spiegel Dr., Columbus,
OH (“Property”).

B. The Property consists of offices and a 937,308 square foot warehouse and
surrounding real property improved with a parking lot and other amenities. The
warehouse is improved with various owned and leased, fixed assets, equipment and
systems which support the warehouse functions (the foregoing assets are referred
to collectively as the “Site Assets”). The Site Assets owned and/or leased by
Tenant (“Tenant’s Assets”) are listed on Schedule 1(a). The Site Assets owned
and/or leased by User (“User’s Assets”) are listed on Schedule 1(b). During the
Use Period (as defined below) Tenant and User shall each have their
Proportionate Share (as defined below) of use of the Site Assets listed on
Schedule 1(c) as of June 30, 2012, and which will be updated from time to time
to reflect additions and subtractions as required in the usual course of
business, with an updated final schedule to be provided to User as promptly as
practicable following the Effective Date (such Schedule 1(c) items hereinafter
referred to as “Shared Assets”). For purposes of this Agreement, only Shared
Assets are included in the definition of Property.

C. User has requested, and Tenant has agreed (on the terms and conditions set
forth in this Agreement), to grant User the right to use User’s Share of the
Property exclusively for its warehousing operations and limited office use
(“Business Activities”) on the terms and conditions set forth below.

Therefore, Tenant and User agree as follows:

1. Shared Space; Duration of Agreement; Office Services.

1.1 Shared Space; Duration. Upon the terms and conditions of this Agreement,
Tenant will let User use, and User agrees to use a limited number of the pallets
within the warehouse and generally located within those portions of the Property
depicted on Exhibit A as the “Shared Space” for the period of time (“Use
Period”) commencing on the Effective Date (“Use Commencement Date”), and ending
no later than 11:59 p.m. on the day preceding the second anniversary of the
Effective Date (“Use Expiration Date”), unless sooner terminated in accordance
with this Agreement. User also has the right to use its Proportionate Share of
the offices (“User Office Space”) located within the Property and the routes
necessary and reasonable for ingress and egress to and from the Shared Space and
User Office Space. User will have no right to use those areas of the Property
outside of the User Office Space, Shared Space and access routes, unless
otherwise agreed in writing by Tenant.



--------------------------------------------------------------------------------

1.2 Condition of Property and Office and Shared Spaces. User acknowledges that
it is familiar with the physical condition of the Shared Space, User Office
Space and Shared Assets, and that except for the obligations Tenant has agreed
to undertake in this Agreement, Tenant has not made any representations or
warranties regarding the condition of the Property. User taking possession of
the Shared Space, User Office Space, Shared Assets or any portion thereof will
be conclusive evidence against User that the Shared Space, User Office Space and
Shared Assets were in good order and satisfactory condition. Except as expressly
stated in this Agreement, Tenant has not made any promise to alter, remove,
improve, redecorate or clean the Property or any part thereof or the land
appurtenant thereto, nor has Tenant made any representation respecting the
condition of the Property or any part thereof or the land appurtenant thereto.
User and Tenant each hereby agrees that the premises are leased in their AS IS,
WHERE IS condition with any and all latent or patent defects.

1.3 Relationship with 3PL.

(a) User and Tenant agree and acknowledge that each party to this Agreement is
responsible for entering into and abiding by the terms of its respective
agreements with Schenker Logistics, Inc., a third party logistics service
company (“3PL”), the party who handles all aspects of the warehousing and
logistics functions at the Property pursuant to a separate agreement (“3PL
Agreement”). 3PL and their approved subcontractors (as detailed in the 3PL
Agreement) are the only parties permitted by Tenant to perform services of any
kind in the Property. No other third parties will have access to the Property,
without Tenant’s prior written consent, which consent may be withheld by Tenant
in it sole and absolute discretion. User will abide by the 3PL Agreement and
cause 3PL to abide by the statements of work and protocols governing the shared
use of the Property and dispute resolution terms for exigent circumstances as
set forth on Annex 1 (the “Protocols”). At all times when there are two separate
3PL agreements in place, Tenant covenants not to change its 3PL without User’s
prior written consent, not to be unreasonably withheld or delayed. (For purposes
of clarity, User’s consent shall not be required when Section 1.3(b) below is
applicable.)

(b) To the extent that a separate 3PL Agreement is not entered into by User, the
obligations of User under this Agreement are expressly subject and subordinate
to any agreement that Tenant has in place with its own 3PL provider, a copy of
which will be provided to User. User agrees to comply with all terms of Tenant’s
3PL agreement and will indemnify, defend and hold Tenant harmless from failure
to comply with the 3PL Agreement and will pay a ratable share of all costs and
expenses relating to any services provided there under as Operating Costs,
consistent with past practices.

2. Payments; Security Deposit.

2.1 Rent/Calculation of User’s Share. For the right to use the Shared Space,
User Office Space and the Shared Assets, User will pay Rent (as defined below)
to Tenant. As used in this Agreement, “Rent” means User’s Share (as defined
below) of Reimbursable Expenses (as defined in Section 3 below) as incurred by
Tenant in connection with the use and operation of

 

2



--------------------------------------------------------------------------------

the entire Property (including Shared Assets) as well as any other amounts
stated in this Agreement to be included in the definition of Rent. “User’s
Share” means the percentage set forth below in Section 2.2. The cost of the use
of User’s Office Space is factored into the above calculation.)

2.2 Stipulated User’s Share; Variations. Tenant and User stipulate that the
User’s Share is 45% as of the Use Commencement Date. User shall be entitled to
use User’s Share of pallets within the Property and User’s Share of Office
Space. User will not be entitled to increase or decrease User’s Share during the
Use Period unless mutually agreed upon by the parties, in a formal, written
amendment to this Agreement.

2.3 Payment Terms. All Rent will be paid by User to Tenant, in advance, on the
first day of the month for which due. Any Rent for a period of less than one
month will be adjusted pro rata. It is the intention of the parties that User
shall pay for User’s Share of all costs and expenses relating to the Shared
Space regardless of User’s actual use thereof. All Rent and any other sums due
Tenant hereunder will be paid at such place as Tenant previously may have
designated in a notice to User, and in the absence of such designation will be
paid by wire transfer pursuant to the written wire instructions attached hereto
as Annex 2 or as otherwise sent by Tenant to User in accordance with the notice
provisions of this Agreement.

2.4 Interest on Late Payments. All Rent and any other sums required by this
Agreement to be paid to Tenant will bear interest from the date due at the Late
Payment Rate (as that term is defined in Section 16.2 below) until paid.

2.5 Payments. The Rent payable under this Agreement will be paid to Tenant
without notice or demand and without abatement, deduction, or setoff (except as
otherwise specifically provided in this Agreement).

2.6 Security Deposit. No security deposit shall be required under this
Agreement.

2.7 User Solely Liable for all 3PL Costs and Other Third Party Costs. User
covenants to timely pay all 3PL costs and expenses related to the 3PL Agreement.
User agrees to indemnify, defend and hold Tenant harmless from and against any
and all costs due 3PL and other third parties engaged or employed by User.

3. User’s Obligation to Pay Reimbursable Expenses. User shall pay to Tenant the
User’s Share of Reimbursable Expenses, as adjusted from time to time, as a
component of Rent. For the avoidance of doubt, it is the understanding and
intention of the parties to ratably share all costs and expenses in the
operation of the Property including all costs incurred by Tenant for the Shared
Space. For purposes of this Agreement, the following terms shall have the
meanings set forth below:

3.1 Definition of Reimbursable Expenses. “Reimbursable Expenses” means
“Operating Costs” (as defined below) plus “Taxes” (as defined below).

3.2 Definition of Operating Costs. “Operating Costs” means, for each calendar
year (or portion thereof) during the Use Period, the aggregate of all costs,
expenses, and liabilities of every kind or nature paid or incurred by Tenant in
connection with the use/ownership, operation

 

3



--------------------------------------------------------------------------------

and maintenance of the “Project” (being the Property, all underlying land,
together with driveways, parking facilities, warehouse and loading dock areas,
roadways and any other similar improvements and easements associated with the
foregoing or operation thereof as well as all Shared Assets and the warehouse
management system (“WMS”) components used in the overall operation of the
warehouse, but excluding those components of the WMS system used exclusively for
Tenant’s operations). Operating Costs include, but are not limited to, the
following costs determined in accordance with generally accepted accounting
principles consistently applied: (A) all rent due under the Lease (including all
amounts of base rent and additional pass through charges from Landlord
regardless of whether such amounts are designated as rental payments, operating
costs or financial liabilities of Tenant under the Lease) plus property
management and/or administrative fees and expenses that are related to
management of the Project; (B) all supplies and materials used in the operation,
maintenance, repair, replacement, and security of the Project; (C) cost of all
association fees, landscaping, janitorial services, waste disposal, and
utilities (including fuel, gas, electricity, water, sewer, and other services)
for the Property, unless the same are separately metered and billed by such
service provider directly to User or 3PL as reasonably determined by Tenant or
charged by Landlord; (D) repairs, replacements, and general maintenance of the
Project including but not limited to paving and parking areas, roads, roof
repairs, alleys and driveways, trash collection, sweeping and removal of trash
for the common areas, mowing and snow removal, landscaping and exterior
painting, the cost of maintaining utility lines, fire sprinklers and fire
protection systems, exterior lighting, Shared Assets and mechanical and plumbing
systems serving the Project; (E) service, maintenance and management contracts
for the operation, maintenance, management, repair, replacement, and security of
the Project (including but not limited to alarm service, window cleaning, and
service of the Shared Assets); (F) costs of professional services rendered for
the general benefit of the Project; (G) environmental insurance or environmental
management fees to the extent required by the Lease or otherwise prudent;
(H) the cost of any insurance deductibles for insurance required to be
maintained by Tenant; (I) all insurance expenses provided the same are related
to insuring the Property and/or Shared Assets; (J) depreciation of any component
of the Project and (K) costs for improvements made to the Project which,
although capital in nature, are expected to reduce the normal operating costs
(including but not limited to all utility costs) of the Project, as amortized
using a commercially reasonable interest rate over the time period reasonably
estimated by Tenant or as required by the Lease to recover the costs thereof
taking into consideration the anticipated cost savings, as determined by Tenant,
using its good faith, commercially reasonable judgment or as required by the
Lease, as well as capital improvements made in order to comply with any Law
hereafter promulgated by any governmental authority or any new interpretations
of any Law hereafter rendered with respect to any existing Law, as amortized
using a commercially reasonable interest rate over the useful economic life of
such improvements as determined by Landlord or Tenant, in its reasonable
discretion. As used in this Lease, the term “Law” refers to any federal, state,
and local laws, ordinances, rules and regulations, court orders, governmental
directives, governmental orders and all interpretations of the foregoing, and
all restrictive covenants affecting this Agreement or the Project.
Notwithstanding the foregoing, User and Tenant agree that the following costs
are specifically excluded from Operating Costs: (i) any costs relating to the
Tenant’s Assets, and (ii) insurance costs that are not related to insuring the
Property or Shared Assets.

 

4



--------------------------------------------------------------------------------

3.3 Definition of Taxes. “Taxes” means all taxes, assessments, and governmental
charges or fees whether federal, state, county or municipal, and whether they be
by taxing districts or authorities presently taxing or by others, subsequently
created or otherwise, and any other taxes and assessments (including but not
limited to transfer taxes and non-governmental assessments for common charges
under a restrictive covenant or other private agreement that are not treated as
part of Operating Costs) now or hereafter attributable to the Project (or its
operation), excluding, however, penalties and interest thereon and federal and
state taxes on income (if the present method of taxation changes so that in lieu
of or in addition to the whole or any part of any Taxes, there is levied on
Tenant a capital tax directly on the rents received therefrom or a margin tax,
franchise tax, assessment, or charge based, in whole or in part, upon such rents
for the Project, then all such taxes, assessments, or charges, or the part
thereof so based, shall be deemed to be included within the term “Taxes” for
purposes hereof). Taxes shall include the costs of consultants retained in an
effort to lower Taxes and all costs incurred in disputing any taxes or in
seeking to lower the tax valuation of the Project. The parties agree and
understand that Taxes are not predictable and may increase significantly over
the term of this Agreement.

3.4 Miscellaneous Amounts relating to the Lease. If Tenant is obligated to pay
any additional amounts under the Lease, which are not otherwise included in this
Section 3, whether the additional rent is to reimburse Landlord for taxes,
operating expenses, billboard fees, association fees, insurance coverage, common
area maintenance charges, or other expenses incurred by the Landlord in
connection with the Project, User shall pay to Tenant the User’s Share of that
additional rent (to the extent that additional rent is attributable to events or
amounts billed for periods falling within or occurring during the term of this
Agreement). The payment shall be due from User to Tenant no fewer than five
(5) days before Tenant’s payment of such additional rent is due to the Landlord,
provided that User shall have been billed at least 10 days before that date (the
bill shall be accompanied by a copy of Landlord’s bill and other material
furnished to Tenant in connection with the bill). Any such amounts incurred
shall be included within the definition of “Rent” for purposes of this
Agreement.

3.5 Estimates. User shall pay to Tenant, in advance on a monthly basis, an
amount equal to the estimated Rent for each year of the Use Period or part
thereof divided by the number of months therein. Attached as Exhibit B is an
budget for the Project prepared by Tenant and approved by User, which reflects a
good faith estimate of Rent. Based on Exhibit B, the parties have agreed that
User will pay to Tenant the monthly sum allocated to User on Exhibit B, in
advance, as Tenant’s initial estimate of Rent. From time to time, Tenant may
estimate and re-estimate the amount of Rent to be due and deliver a copy of the
estimate or re-estimate to User. Thereafter, the monthly installments of Rent
shall be appropriately adjusted in accordance with the estimations so that, by
the end of the calendar year in question, User shall have paid all of Rent
estimated by Tenant for such calendar year. Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when the actual
amount of Rent is available for each calendar year or fraction thereof (in the
instance of any partial calendar year).

(a) On or before January 31 of each calendar year during the term (and within
180 days of the Use Expiration Date), Tenant shall furnish to User a statement
of Rent for the previous year (the “Rent Statement”). If Tenant fails to issue a
Rent Statement, User will send a written request for Tenant to issue a Rent
Statement. Within 30 days of receipt of the request for

 

5



--------------------------------------------------------------------------------

Rent Statement, Tenant will then issue a Rent Statement. If User’s estimated
payments of Rent for the year covered by the Rent Statement exceeded the actual
Rent due as indicated in the Rent Statement, then Tenant shall promptly credit
or reimburse User for such excess; likewise, if User’s estimated payments of
Rent for such year were less than the actual Rent due as indicated in the Rent
Statement, then User shall promptly pay Tenant such deficiency. All true up
obligations contained in this Agreement shall survive the Use Period.

(b) To minimize the administrative burden on each party, Tenant’s books and
records with regard to Rent are available for inspection by User at Tenant’s
offices during Tenant’s regular business hours for 30 days after the date of
issuance of each Rent Statement. The parties agree to work in good faith to
address any questions relating to the Rent Statement.

3.6 Example. For purposes of clarity, the following is an example of the
parties’ intentions with respect to Rent due under this Agreement: If
Reimbursable Expenses total $500,000/month ($400,000 for Operating Costs and
$100,000 for Taxes) and User’s Share is 40%, then User shall pay to Tenant as
Rent, $200,000/month. If Landlord passes through any additional costs or Tenant
incurs any expenses in the operation of the Project due and payable under this
Agreement (as miscellaneous expenses) and/or the Lease, User shall pay User’s
Share of the such amounts as well, regardless of whether such amounts were
included in the estimate. User shall at all times remain responsible for 100% of
any services or expenses incurred solely on User’s behalf (i.e. User shall pay
3PL directly and shall be solely responsible for all components of the WMS
system that are used solely for User’s operations).

4. Permitted Uses.

User will use Shared Space and User Office Space solely for User’s Business
Activities. User will not, without the prior written consent of Tenant (which
consent may be granted or withheld in Tenant’s sole and absolute discretion)
permit the User Office Space or the Shared Space to be used for any purpose
substantially different from those activities described in Recital C of this
Agreement.

5. Compliance with Laws; Maintenance and Repair.

5.1 No Law Violations or Nuisances. User will not make or permit any use of the
Property, or any part thereof, which violates any applicable statute, ordinance,
regulation or other requirement of any governmental authority, or which
constitutes a public or private nuisance or which may render void or voidable
any insurance then carried by Tenant or User pursuant to this Agreement.

5.2 Compliance With Laws. User will conduct all of its activities within the
User Office Space and the Shared Space in a manner conforming to the
requirements of all Laws (including but not limited to applicable statutes,
ordinances, regulations and other requirements of any governmental authority,
the regulations or other requirements of any national or local fire marshal,
board of fire underwriters or any other body exercising similar functions) and
the requirements of all policies of insurance maintained in force on or with
respect to the Property pursuant to this Agreement. User will keep the User
Office Space and the Shared Space equipped with all safety appliances required
because of User’s use. User will obtain and keep in force any licenses and
permits required by, and otherwise comply with the orders and regulations of,
all governmental authorities relating to User’s use of the Property.

 

6



--------------------------------------------------------------------------------

5.3 Repairs and Maintenance; Cost Sharing.

(a) Tenant’s Obligations; User Share of Costs. Tenant, to the extent required
under the Lease, will maintain the Property in good order, repair and condition.
Tenant’s obligations under this Section 5.3 may include: (i) the foundation,
roof and structural soundness of the concrete floors and exterior walls;
(ii) those portions of the water, plumbing, sewer and electrical systems that
are not within the possession or control of the User Office Space; and (iii) the
driveways, parking areas and other areas adjoining the Property. Tenant will not
be required to commence any repairs in the User Office Space or Shared Space
until a reasonable time after written notice from User that the same are
necessary. The obligation of Tenant to maintain in good condition and repair
those parts of the Property, as provided above, will not extend to any damage or
disrepair caused by the neglect or fault of User or its employees, contractors
or agents, which damage or disrepair will be repaired by Tenant and the full
amount of the costs incurred will be charged to User. The provisions of this
Section 5.3 will not apply in the event of damage or destruction by fire or
other casualty or a taking by condemnation by any competent authority. In any
such event, the obligation of Tenant will be controlled as otherwise provided in
this Agreement. All costs and expenses incurred in connection with Tenant’s
obligations under this Section 5.3(a) will be included in the calculation of
Rent.

(b) User Obligations. User will at all times keep the Shared Space and User
Office Space clean, neat and safe, and in good order and condition. At the end
of the Use Period. User is solely responsible for all costs and expenses
associated with the use, repair, maintenance and replacement of the User’s
Assets.

(c) WMS and 3PL. User will indemnify, defend and hold harmless each of Tenant
and Landlord from and against User’s breach of this Agreement, failure to pay
for the costs associated with its contracts and for any negligence or misconduct
of User, its employees, agents and contractors. This indemnification obligation
shall specifically apply to the 3PL Agreement and the WMS System.

(d) Maintenance of Temperature at Conditioned Sites. The parties agree that 3PL
is solely responsible for all temperature controls within the warehouse. In the
event of any issues arising with respect to the temperature conditions impacting
storage within the warehouse, the impacted party will immediately notify 3PL and
cause 3PL to promptly address any issues.

6. Insurance.

6.1 Property and Casualty. At all times throughout the Use Period, and subject
to the terms of the Lease, Tenant will: (a) keep the Property insured against
loss or damage by fire and other casualties; and (b) carry and maintain broad
form boiler and machinery insurance on all equipment and objects (which are part
of the Property) customarily covered by such insurance. All such insurance
obtained by Tenant will be in such amounts and with such coverage as Tenant
determines in its discretion or is otherwise required by the Lease. At all times
throughout the Use Period, User will, at User’s sole cost and expense, keep
User’s personal property, inventory and equipment, including but not limited to
the User’s Assets (collectively, “Personal Property”) insured against loss or
damage by fire and other casualties.

 

7



--------------------------------------------------------------------------------

6.2 Liability. User will, at User’s sole cost and expense, throughout the term
of this Agreement, but for the mutual benefit of Tenant and User, maintain the
following kinds and amounts of insurance: (a) comprehensive general liability
insurance against claims for bodily injury and property damage, such insurance
to afford protection to the limit of $5,000,000 per occurrence and $5,000,000 in
the aggregate in respect of bodily injury or death; (b) employer’s liability
insurance in the amount of not less than $1,000,000; and (c) workmen’s
compensation insurance in such amounts as may be required by Law.

6.3 Insurance Companies; Evidence of Insurance. All insurance provided for in
this Section 6 or elsewhere in this Agreement will be effected under valid and
enforceable policies issued by insurers with an AM Best rating of A-VII or
better. Certificates of insurance will be provided upon request by either party.

6.4 Additional Insureds. All policies of insurance provided for by Tenant in
Section 6.l above will name Landlord, Tenant and Tenant’s Mortgagee (if any) as
the insureds, as their respective interests may appear and all policies of
insurance provided for by User in Section 6.1 above will name User as the
insured. All policies of insurance provided for in Section 6.2 above will name
User as the insured and Landlord and Tenant and each party’s Mortgagee as
additional insureds. All such policies will provide that should any of the above
described policies be canceled before the expiration date thereof, notice will
be delivered in accordance with policy provisions to the Tenant.

6.5 Waiver of Subrogation Rights. Whenever (a) any loss, cost, damage or expense
resulting from fire or other casualty is incurred by either Tenant or User or
anyone claiming by, through or under either of them in connection with the
Property, and (b) the party suffering such loss is then either covered in whole
or in part by insurance with respect to such loss, cost, damage or expense (or
is required under this Agreement to be so insured), then the party so insured
(or so required) hereby releases the other party from any liability said other
party may have on account of such loss, cost, damage or expense to the extent of
any amount recovered by reason of such insurance (or which could have been
recovered, had insurance been carried as so required) and waives any right of
subrogation which might otherwise exist in or accrue to any person on account
thereof.

7. Negative Covenants, Early Termination and Restrictions, Additional Covenants.

7.1 No Liens. User will not suffer or permit any vendor’s, mechanic’s,
laborer’s, or materialman’s statutory or similar lien to be filed against the
Property or any interest of Tenant or User therein by reason of labor, services
or materials supplied or claimed to have been supplied to User or anyone holding
or using the Property, or any part thereof, through or under User (including
labor, services or materials supplied in connection with any repairs or
maintenance provided by User under Section 1.3 or Section 5 above). If any such
lien is filed against the Property, User will, within 20 days after notice of
the filing thereof, cause the same to be released and discharged.

 

8



--------------------------------------------------------------------------------

7.2 No Assignment and Subletting. As a material inducement for Tenant to enter
into this Agreement with User, User agrees that neither this Agreement nor
User’s interest hereunder will under any circumstances, whether voluntary or
involuntary, or by operation of law, be assigned or transferred by User, nor
will User allow any other person to use or occupy any portion of the User Office
Space or Shared Space, without in each case the prior written consent of Tenant
being first obtained (which consent may be granted or withheld in Tenant’s sole
and absolute discretion). User agrees and acknowledges that the Tenant is
ultimately responsible to Landlord under all terms of the Lease and therefore it
is reasonable for Tenant to be exercising its right to consent or to not consent
in its sole and absolute discretion. This absolute presumption against
assignment or sub-letting User’s interest under this Agreement overrides any
rights that may exist under the Lease that are more generous than the provisions
of this Section 7.2.

7.3 Early Termination Options

(a) User’s Early Termination Option. User may elect to terminate this Agreement
by providing written notice to Tenant no less than 180 days’ prior to the date
of intended early termination (“User Termination Notice”). The User Termination
Notice shall advise Tenant of the date on which User will vacate the Property,
said date being no earlier than 180 days from the date of the User Termination
Notice (“User Termination Date”). Notwithstanding any early termination in
accordance with the provisions of this Section 7.3, User will be liable for all
rent accruing through the User Termination Date, regardless of whether or not
User chooses to remain in physical possession of the Shared Space, User Office
Space and/or Shared Assets. For purposes of clarity, in the Event that User
delivers the User Termination Notice and provided that User timely vacates the
Property in accordance with the terms of this Agreement, User will only be
responsible for its obligations, including payment of Rent and other charges,
under this Agreement accruing through the User Termination Date, but will not,
however, be liable for Rent or other costs first accruing after the User
Termination Date.

(b) Termination by Mutual Agreement. Notwithstanding any other provision of this
Agreement, in the event that the parties mutually agree to enter into separate
agreements with third parties for warehousing, use of the facility, office space
and a lease of the Building, including without limitation WMS (e.g. Red Prairie,
Matrics), and have segregated all owned or leased assets used in the facility,
upon User providing Tenant with appropriate evidence of the documentation
supporting the segregation and Landlord’s release of Tenant from all obligations
under the Lease relating to User’s continued use of the Property, this Agreement
shall terminate effective as of the date of the commencement of completely
independent operations, without any penalties under this Agreement.

7.4 Covenant Against Waste. User agrees not to do or suffer any waste or damage
to, or impairment of the value of, the Property.

7.5 Restriction on Third Party Vendors. Except as expressly provided in this
Agreement, User will not enter into any third party vendor agreements that
entail the use, presence, installation of systems or occupancy by any vendor of
the User Office Space or Shared Space without Tenant’s prior written consent,
which may be granted or withheld in Tenant’s sole and absolute discretion.

 

9



--------------------------------------------------------------------------------

7.6 Loading Docks and Shared Assets. User will not utilize more than User’s
Share of any loading docks or Shared Assets included in the Shared Space without
the prior written consent of Tenant (which consent may be granted or withheld in
Tenant’s sole and absolute discretion).

7.7 Additional Covenants. The additional covenants set forth on Schedule 2 are
incorporated into the body of this Section 7.7 as if fully restated herein.

8. Condemnation; Damage and Destruction.

8.1 Condemnation. If all or any Material (as defined below) part of the Property
is taken as a result of the exercise of the power of eminent domain, this
Agreement will terminate on the date of vesting of title in the condemning party
under such eminent domain proceedings, and all Rent and other sums payable by
User hereunder will be prorated to the date of such vesting. Notwithstanding any
judicial allocation of any award, the entire award will be paid to Tenant (or to
Tenant’s Mortgagee, if any, under the terms of its Mortgage), and User will not
have any right to any apportionment of or share in the award. For purposes of
this Section 8, “Material” or “Materially” shall mean at least 50% of the User
Office Space and Shared Space or 70% of the Property is damaged, destroyed or
taken so that User is unable to use the User Office Space and Shared Space for
its intended purposes.

8.2 Damage and Destruction; Tenant’s Right to Terminate. If the Property is
damaged or destroyed, regardless of the cause or the amount of the loss or the
existence of insurance to cover such loss, Landlord/Tenant will have the right,
but not the obligation, to either repair the damage or terminate this Agreement.
If Landlord/Tenant elects to repair, repair and restoration will be promptly
commenced and diligently pursued to completion, due allowance being made for
time needed to adjust insurance and for Unavoidable Delays (as defined below).
The performance by User of its other obligations under this Agreement will
continue notwithstanding any such loss, except for temporary suspension of
performance rendered impossible by such damage or destruction. However, User
will be entitled to an abatement of Rent with respect to any portion of the User
Office Space and Shared Space which User is unable to use for its business
activities. If Landlord/Tenant elects not to restore such damage, this Agreement
will be terminated effective as of the date Landlord/Tenant notifies User that
Landlord/Tenant does not intend to restore.

8.3 User Right to Terminate. If the Property is Materially destroyed, User will
have an option to immediately terminate this Agreement by written notice to
Tenant. Upon the exercise of such an option, this Agreement will terminate and
User will pay all Rent and its Proportionate Share of other charges then due
hereunder, equitably apportioned to the date of such termination.

8.4 Insurance Proceeds. All Insurance proceeds on account of any loss will be
paid [first in accordance with the terms of the Lease and thereafter,] to Tenant
and may be used by Tenant to pay the costs of restoration of such improvements
or may be kept by Tenant in its sole discretion.

 

10



--------------------------------------------------------------------------------

8.5 Tenant Not Liable for Interruption of Business Activities. In no event will
Tenant be liable to User for loss of revenue, or indirect, special or
consequential damages arising out of the partial or total destruction or damage
to the Property or any portion thereof by reason of a fire or other casualty.

9. Changes and Alterations.

9.1 By User. User is absolutely prohibited from making any changes or
alterations to the User Office Space, Shared Space, Shared Assets or to systems
and/or infrastructure supporting such areas, in each instance without Tenant’s
prior written consent, which consent may be granted or withheld in Tenant’s sole
and absolute discretion. If Tenant does so consent, User will provide Tenant
with copies of all plans and contracts and procure and pay for all required
permits and authorizations of the various governmental authorities having
jurisdiction over the Property. Tenant agrees to join in the application for
such permits or authorizations whenever such action is necessary at User’s sole
cost and expense. Notwithstanding the foregoing, User is solely responsible for
all costs and expenses of any labor, materials or other work to the Shared
Space, User Office Space and Shared Assets pursuant to this Section 9 and for
all costs and expenses associated with the removal of the User’s Assets and any
repairs to or cleaning of the Shared Space and User Office Space that may be
required following the removal of the User’s Assets at the end of the Use
Period. User agrees and acknowledges that in some instances, Landlord’s consent
may also be required for any change, repair or alteration and in such instances,
Tenant’s consent shall not relieve User from the obligation of obtaining
Landlord’s consent as well.

9.2 Standards; Timing; Insurance. If Tenant consents to any change or
alteration, (and Landlord’s consent, where required), the following requirements
will apply: (a) all work done in connection therewith will be done promptly and
in a good and workmanlike manner and in compliance with the Lease and zoning
laws of the place in which the Property is located and with all laws,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments and the appropriate departments, commissions, boards
and officers thereof, and in accordance with the orders, rules and regulations
of the fire marshal or board of fire underwriters where the Property is situated
or any other body exercising similar functions; (b) the cost of any such change
or alteration will be paid in cash so that the Property will at all times be
free of liens for labor and materials supplied or claimed to have been supplied
to the Property; (c) the work of any change or alteration will be prosecuted
with reasonable dispatch, Unavoidable Delays excepted; (d) there will be
maintained workmen’s compensation insurance covering all persons employed in
connection with the work and with respect to whom death or injury claims could
be asserted against Tenant, User or the Property; and (e) general liability
insurance for the mutual benefit of User and Tenant (and Tenant’s Mortgagee, if
any), as described in Section 6.2 of this Agreement, will be increased to such
amounts as requested or required by Landlord/Tenant, at User’s sole cost and
expense at all times when any work is in process in connection with any change
or alteration.

9.3 Part of Property. All improvements and alterations made or installed by User
in or on the Property, immediately upon completion or installation thereof, will
be and become a part of the Property and will be subject to the terms of this
Agreement. At Tenant’s sole discretion, User will remove all improvements and
alterations made or installed by User and restore the Property to the condition
existing prior to commencement of the Use Period, at User’s sole cost.

 

11



--------------------------------------------------------------------------------

9.4 Tenant Not Responsible. Tenant, by approving or inspecting any design,
plans, drawings or specifications or any contract for work or materials or the
method of performing any work by User or its employees, agents, contractors or
subcontractors, does not assume any responsibility or liability as to the
safety, adequacy, sufficiency, legality or otherwise of what is approved or
inspected, which responsibility or liability will be and remain with User.

10. Waiver of Claims; Indemnification.

10.1 Waiver and Release. User waives and releases Tenant and Tenant’s officers,
directors, contractors, agents and employees from all claims for damage to
person or property sustained by User relating to: (i) the Property or the land
appurtenant thereto or any part thereof or any equipment or appurtenance therein
or thereon becoming out of repair; (ii) any accident in or about the Property or
the land appurtenant thereto; and (iii) any act, directly or indirectly, of
Tenant and Tenant’s officers, directors, contractors, agents and employees.

10.2 Tenant’s Rights to Cure or Repair. If any damage to the Property or to
Tenant or to other users of the Property, results from any act, omission or
neglect of User or of User’s contractors, agents or employees, Tenant may, at
Tenant’s option, repair such damage and User will, upon demand by Tenant,
promptly reimburse Tenant for the total cost of such repairs in excess of the
amount, if any, paid to Tenant under insurance covering such damages.

10.3 Risk of Loss. All Personal Property situated in the Property and belonging
to User, its contractors, agents or employees or visitors or any occupant of the
premises will be situated there at the risk of User or such other person only,
and Tenant will not be liable for damage thereto or theft, misappropriation or
loss thereof.

10.4 Indemnification Against Claims. Except as otherwise provided in Sections
6.5 and 9.4 above, Tenant and User agree to hold each other harmless and
indemnify each other, their respective officers, directors, agents, contractors
and employees from and against all claims, liability and costs (including, but
not limited to, reasonable attorneys’ fees and costs) for injuries to persons
and damage to property, arising from occurrences in or about the Property or the
land appurtenant thereto, caused in whole or in part, by the act, omission or
negligence of the other of them, their respective agents, contractors, employees
and visitors.

10.5 Indemnification Against Costs. User agrees to pay, and to indemnify Tenant
against, all legal costs and charges, including counsel fees, lawfully and
reasonably incurred in connection with the following: (a) obtaining possession
of any portion of the Property after a default by User and its failure to cure
such default within the time provided in this Agreement; (b) User’s default of
all obligations under this Agreement including, but not limited to, in
surrendering possession upon the expiration or earlier termination of this
Agreement and/or in enforcing any covenant or agreement of User in this
Agreement; or (c) in any suit or proceeding affecting the Property or this
Agreement to which the Tenant is joined as a party by reason of User’s use of
the Property under this Agreement.

 

12



--------------------------------------------------------------------------------

11. Inspection of Office and Shared Spaces.

11.1 Entry for Repairs and Other Purposes. User agrees to permit Landlord/Tenant
and Landlord/Tenant’s authorized representatives to enter the User Office Space
at all reasonable times for the purposes of: (a) inspecting the same, and
(b) making any necessary repairs to the Property and performing any work therein
that may be necessary by reason of User’s default under the terms of this
Agreement. Notwithstanding the foregoing, Tenant has no obligation to perform
any work that User is required to perform under this Agreement, and
Landlord/Tenant’s performance thereof will not constitute a waiver of User’s
default in failing to perform the same. Landlord/Tenant may, during the progress
of any such work in the User Office Space, keep and store upon the User Office
Space all necessary materials, tools and equipment. Tenant will not in any event
be liable for inconvenience, annoyance, disturbance, or damage to User by reason
of making such repairs or the performance of any such work in the Property, or
on account of bringing materials, supplies and equipment into or through the
Property during the course thereof, and the obligations of User under this
Agreement will not thereby be affected in any manner whatsoever.

11.2 Entry For Sale or Other Purposes. Landlord/Tenant is hereby given the right
at all reasonable times to enter the User Office Space and to exhibit the same
for the purpose of sale or any other purposes, and Tenant will use reasonable
care to avoid disturbing User during any such entry.

12. Defaults.

12.1 Events Constituting Defaults; Tenant’s Options. If (i) User defaults in the
payment of any Rent, or any other amounts due hereunder or in the maintenance of
insurance or allows any lien to attach to Tenant’s title to the Property or its
interest in this Agreement, and such default continues for 10 days after notice
thereof given by Tenant to User, or (ii) if User defaults in the performance of
any other obligation under this Agreement and such default continues for 30 days
after notice thereof given by Tenant to User, or (iii) if User files a petition
under any bankruptcy or insolvency law, or if such a petition is filed against
User and is not dismissed within 60 days, then Tenant may, at its option,
without further notice, elect to terminate this Agreement or (without
terminating this Agreement) to terminate User’s rights to use the Shared Space,
User Office Space and Shared Assets, and in such event Tenant or Tenant’s agents
and servants may immediately or at any time thereafter re-enter the User Office
Space and remove all persons and all or any property therefrom, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
or by force or otherwise, without being liable for indictment, prosecution or
damages therefor, and with or without terminating this Agreement, and repossess
and enjoy the User Office Space, together with all additions, alterations and
improvements.

12.2 Tenant’s Further Remedies. Nothing in this Agreement will limit or
prejudice Tenant’s right to prove and obtain as liquidated damages arising out
of any breach or default by User the maximum amount allowed by any statute or
rule of law, whether such amount be greater, equal to or less than the amounts
payable by User hereunder during what would have been the balance of the Use
Period.

 

13



--------------------------------------------------------------------------------

12.3 Tenant’s Rights to Cure or Perform. If User defaults in the payment of any
amounts due under this Agreement or other tax or excise or in the maintenance of
insurance or the repair or restoration of the Property, or allows any lien
arising on account of any act or omission of User to attach to Tenant’s title to
the Property or its interest in this Agreement, or fails to make any other
payment or perform any other act, agreement, covenant, or obligation under this
Agreement, Tenant may cure any such default, and the cost thereof together with
interest at the Late Payment Rate will be an additional amount due from User
upon demand.

12.4 Waivers by User. USER HEREBY EXPRESSLY WAIVES THE SERVICE OF NOTICE OF
INTENTION TO RE-ENTER PROVIDED FOR IN ANY STATUTE NOW OR HEREAFTER IN FORCE, OR
TO INSTITUTE LEGAL PROCEEDINGS TO THAT END, AND ALSO WAIVES ANY AND ALL RIGHT OF
REDEMPTION PROVIDED FOR IN ANY STATUTE NOW OR HEREAFTER IN FORCE IN CASE USER IS
DISPOSSESSED BY A JUDGMENT OR BY WARRANT OF ANY COURT OR JUDGE. USER WAIVES AND
WILL WAIVE ALL RIGHTS TO A TRIAL BY A JURY IN THE EVENT THAT SUMMARY PROCEEDINGS
OR ANY OTHER ACTION OR PROCEEDING ARE INSTITUTED BY OR AGAINST IT.

13. Dispute Resolution. Except for disputes relating to the 3PL Agreement and
adherence to the Protocol (which are separately governed by the Dispute
Resolution Policy (as defined in Section 1.3 above)), any controversy or claim
arising out of or relating to the remaining provisions of this Agreement (a
“Dispute”), will be resolved: (i) first, by negotiation with the possibility of
mediation as provided in subsection 13.1 below; and (ii) then, if negotiation
and mediation fail, as provided in subsection 13.2 below. The procedures set
forth in this Section 13 will be the exclusive means for resolution of any
Dispute. The initiation of mediation or arbitration will not toll applicable
statutes of limitation or repose unless the parties otherwise agree in writing.

13.1 Negotiation and mediation. If either party serves written notice of a
Dispute upon the other party (a “Dispute Notice”), the parties will first
attempt to resolve the Dispute by direct discussions between representatives of
the parties who have authority to settle the Dispute. In the event the Dispute
is not resolved within 15 days by the initial representatives to whom the matter
is referred, the Dispute will be escalated for resolution to the CFO of each
party. If the parties agree, they may also attempt to resolve the Dispute
through mediation administered by a mutually agreed upon mediator.

13.2 Arbitration or litigation. If a Dispute is not resolved within 45 days
after the service of a Dispute Notice, the Dispute will be resolved through
arbitration under clause (a) or (d) below, except that if the Dispute involves
infringement, other violation, validity, enforceability, or ownership of
intellectual property rights, either party may initiate litigation under clause
(b) below.

(a) Arbitration.

 

14



--------------------------------------------------------------------------------

(i) Any arbitration will be administered by the International Centre for Dispute
Resolution (the “ICDR”) in accordance with its International Arbitration Rules
and before a panel of three arbitrators having experience or expertise in the
subject matter of the Dispute. The claimant will designate an arbitrator in its
request for arbitration and the respondent will designate an arbitrator in its
answer to the request for arbitration. When the two co-arbitrators have been
appointed, they will have 21 days to select a third arbitrator who will serve as
the chair of the arbitral tribunal, and if they are unable to do so, the ICDR
will appoint the chair by use of the “list method.” The place of arbitration
will be New York, New York. Judgment on the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof or having jurisdiction
over the relevant party or its assets.

(ii) Interim relief. At any time during or before the arbitration of a Dispute
between the parties, either party may initiate litigation seeking interim
relief, including pre-arbitration attachments or injunctions, necessary to
preserve the parties’ rights or to maintain the parties’ relative positions
pending completion of the arbitration.

(iii) Procedures and remedies in arbitration. In the arbitration, each party
will be entitled to reasonable, expedited discovery of documents and information
that relate specifically to the substance of the Dispute, but no depositions or
third party discovery will be conducted. At least seven days before the hearing,
each party will provide the other with a written position statement and copies
of all evidence that it intends to produce at the hearing. The parties will
treat as confidential all discussions and submissions made in connection with
the arbitration proceeding, and all non-public documents and information
produced or submitted in the proceeding. The arbitrators’ decision will be in
writing, rendered no more than 60 days after the date on which the arbitration
panel is selected. The arbitrators will have no authority or power to limit,
expand, alter, amend, modify, revoke or suspend any condition or provision of
this Agreement nor any right or power to award punitive, exemplary or treble (or
other multiple) damages.

(b) Litigation. Any litigation that may be initiated in lieu of arbitration, as
provided above, will be brought only in the United States District Court for the
Southern District of New York or in the state courts located in that District.
The parties consent to jurisdiction and venue in those courts. The parties waive
the right to a jury in any such litigation.

(c) Expenses. The parties will equally share the fees charged for any mediator’s
services and will bear their own internal expenses incurred in connection with
resolving a Dispute. If any Dispute is resolved through arbitration or
litigation, the prevailing party will be entitled to recover, from the other
party, the reasonable out of pocket expenses that it incurred in connection with
the arbitration or litigation, including attorneys’ fees, arbitrator fees, and
expert witness fees.

(d) Arbitration for Financial Disputes. In the event of a dispute involving
calculations of Rent, Reimbursable Expenses, interest calculations or other
purely financial matters, any arbitration under subsection (a) will be handled
at the end of the calendar year in which the dispute arose, in accordance with
the true-up procedures set forth in this Agreement. If the parties have not
resolved the disputed matters within 30 days after the end of the calendar year,
the dispute will be submitted to, and heard before, Ernst & Young LLP, or if
such

 

15



--------------------------------------------------------------------------------

accounting firm shall decline to act or is not, at the time of submission
thereto, independent of Tenant or User, to another arbitrator from any mutually
agreed upon accounting firm. Each party will use commercially reasonably efforts
to cause the arbitrator to decide not later than 30 days after submission of the
particular matter to the arbitrator. The arbitration will be limited solely to
the financial calculations. Except as otherwise provided in this subsection (d),
the provisions in subsection (a) will apply to any arbitration under this
subsection (d). In order to minimize the administrative burden of resolving
ongoing financial disputes, all financial disputes requiring arbitration will be
handled at the end of the calendar year in accordance with the true-up
procedures set forth in this Agreement.

14. Surrender of Space/Holdover. User will, upon termination of this Agreement,
surrender the Shared Space, User Office Space and Shared Assets (solely to the
extent the same are not User’s Assets) to Tenant in good order, condition and
repair, except for reasonable wear and tear and for damage that User is not
required under the terms of this Agreement to restore or repair.

14.1 Holdover. Should User, or any of its successors in interest, hold over in
its occupancy of the Property, or any part thereof, after the Use Expiration
Date, unless otherwise agreed in writing, such holding over shall constitute and
be construed as creating a month-to-month tenancy only, terminable at the will
of Tenant, at a rental equal to the greater of (a) the then fair market rental
value of the Shared Space and if applicable the User Office Space, or (b) the
total rental payable for the last month of the Use Period plus fifty percent
(50%) of such amount, payable in full on the first day on which User holds over
and on the first day of each month thereafter during such holdover period. The
holdover rental amount shall be recalculated and adjusted upwards monthly. The
inclusion of the preceding sentence shall not be construed as Tenant’s
permission for User to hold over. In addition, User shall protect, defend,
indemnify and hold Tenant harmless from all loss, costs (including but not
limited to reasonable attorney’s fees and all costs and expenses incurred under
the Lease) and liability resulting from such holdover, including but not limited
to any claims made by any succeeding tenant founded upon User’s failure to
vacate the Property upon expiration of the Use Period, as it may be extended,
and any lost profits to Tenant and or Landlord resulting therefrom.

14.2 Notices. All notices under this Agreement will be in writing, sent by hand
delivery, by FedEx or other commercial overnight courier, or by email, directed
to the address, or email address set forth below. Notices sent by hand delivery,
by FedEx or other commercial overnight courier are effective upon receipt.
Notices sent by email are effective upon transmission, provided that the sender
does not receive any indication that the email has not been successfully
transmitted.

If to Tenant:

Three Lakes Drive

Northfield, IL 60093

Attn: Director Log Ops

Email: jim.wells@kraftfoods.com

 

16



--------------------------------------------------------------------------------

With a copy to:

Three Lakes Drive

Northfield, IL 60093

Attn: General Counsel

Email: kim.rucker@kraftfoods.com

If to User:

100 DeForest Ave.

East Hanover, NJ 07936

Attn: Director Log Ops

Email: michael.forrar@mdlz.com

With a copy to:

Three Parkway North, Suite 200

Deerfield, IL 60015

Attn: General Counsel

Email: gerd.pleuhs@mdlz.com

15. Miscellaneous.

15.1 No brokers. User and Tenant represent and warrant to each other that no
broker interested User in the User Office Space or the Shared Space or assisted
User or Tenant in the negotiations of this Agreement. User and Tenant hereby
agree to hold harmless and indemnify each other from and against all claims for
costs (including reasonable attorneys’ fees), expense or liability for any
compensation, commissions and charges claimed by any broker or agent who claims
to have dealt with the other of them with respect to this Agreement or the
negotiation thereof.

15.2 Relationship of parties. Except as specifically provided herein, neither
party will act or represent or hold itself out as having authority to act as an
agent or partner of the other party, or in any way bind or commit the other
party to any obligations. Nothing contained in this Agreement will be construed
as creating a partnership, joint venture, agency, trust or other association of
any kind, each party being individually responsible only for its obligations as
set forth in this Agreement.

15.3 Entire agreement; no reliance; amendment. This Agreement (including all
exhibits) is the entire agreement with respect to its subject matter, and any
prior agreements, oral or written, are no longer effective. In deciding whether
to enter into this Agreement, the parties have not relied on any
representations, statements, or warranties other than those explicitly contained
in this Agreement. No changes to this Agreement are valid unless in writing,
signed by both parties. In the event of any conflict between the terms of this
Agreement and the terms of the Separation Agreement, the terms of this Agreement
will prevail.

 

17



--------------------------------------------------------------------------------

15.4 Waiver. Except as otherwise specifically provided elsewhere in this
Agreement, neither party waives any rights under this Agreement by delaying or
failing to enforce them.

15.5 Counterparts. This Agreement may be executed in counterparts. Facsimile
signatures are binding.

15.6 Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability will not affect any other provision of this Agreement. Upon
such determination that a provision is invalid or unenforceable, the parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible.

15.7 Interpretation. The headings and table of contents contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. The provisions of this Agreement
will be construed according to their fair meaning and neither for nor against
either party irrespective of which party caused such provisions to be drafted.
The terms “include” and “including” do not limit the preceding terms. Each
reference to “$” or “dollars” is to United States dollars. Each reference to
“days” is to calendar days.

15.8 Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Ohio, U.S.A.

15.9 Remedies cumulative. The specific remedies to which Tenant or User may
resort under the terms of this Agreement are cumulative. The failure of Tenant
or User to insist in any one or more cases upon the strict performance of any of
the covenants of this Agreement, or to exercise any option herein contained,
will not be construed as a waiver or relinquishment for the future of such
covenant or option. A receipt by Tenant of payments with knowledge of the breach
of any covenant or agreement hereof will not be deemed a waiver of a breach by
User, and no waiver, change, modification or discharge by either party hereto of
this Agreement or of any provision in this Agreement, or surrender by User of
the User Office Space, will be deemed to have been made or will be effective
unless expressed in writing and signed by both Tenant and User. In addition to
the other remedies in this Agreement provided, Tenant and User will be entitled
to the restraint by injunction of the violation, or attempted or threatened
violation of any of the covenants, conditions or provisions of this Agreement or
to a decree compelling performance of any of such covenants, conditions or
provisions.

15.10 Survival. Sections 2, 3, 5, 7, 8, 10, 12, 13, 14, and 15 will survive any
termination or expiration of this Agreement.

15.11 Provisions Regarding Superiority of the Lease. This Agreement and all the
rights of parties under it are expressly subject and subordinate to the Lease.
Each party agrees that it will not, by its act or omission to act, cause a
default under the Lease. In furtherance of the foregoing, the parties confirm,
each to the other, that it is not practical in this Agreement to restate all of
the rights and obligations of the various parties under the Lease and to
specifically

 

18



--------------------------------------------------------------------------------

allocate those rights and obligations in this Agreement. Accordingly, in order
to afford to User the benefits of this Agreement and of those provisions of the
Lease that by their nature are intended to benefit the party in possession of
the Property, and in order to protect Tenant against a default by User that
might cause a default or event of default by Tenant under the Lease, the parties
agree:

(a) Provided User shall timely pay all Rent when due under this Agreement,
Tenant shall pay, when due, all base rent, additional rent and other charges
payable by Tenant to Landlord under the Lease.

(b) Except as otherwise expressly provided in this Agreement, Tenant shall
perform its covenants and obligations under the Lease that do not require
possession of the Shared Space and/or User Office Space for their performance
and that are not otherwise to be performed under this Agreement by User on
behalf of Tenant. For example, Tenant shall at all times keep in full force and
effect all insurance required of Tenant as Tenant under the Lease unless that
requirement is waived in writing by, Landlord.

(c) Except as otherwise expressly provided in this Agreement, User shall perform
all affirmative covenants and shall refrain from performing any act that is
prohibited by the negative covenants of the Lease, where the obligation to
perform or refrain from performing is by its nature imposed upon the party in
possession of the Shared Space and/or User Office Space. If practicable, User
shall perform affirmative covenants that are also covenants of Tenant under the
Lease at least 5 days prior to the date when Tenant’s performance is required
under the Lease. Tenant shall have the right to enter the User Office Space to
cure any default by User under this Section.

(d) Tenant shall not agree with Landlord to any amendment to the Lease that
might have an adverse effect on User’s occupancy of the User Office Space or its
use of the Shared Space for their intended purpose, unless Tenant shall first
obtain User’s prior approval, which shall not be unreasonably withheld,
conditioned or delayed.

(e) Tenant grants to User the right to receive all of the services and benefits
with respect to the Shared Space and/or User Office Space that are to be
provided by Landlord under the Lease. Unless otherwise expressly provided
herein, Tenant shall have no duty to perform any obligations of Landlord that
are, by their nature, the obligation of an owner or manager of real property.
For example, Tenant shall not be required to provide the services or repairs
that the Landlord is required to provide under the Lease. Tenant shall have no
responsibility for or be liable to User for any default, failure, or delay on
the part of Landlord in the performance or observance by Landlord of any of its
obligations under the Lease, nor shall any default by Landlord affect this
Agreement or waive or defer the performance of any of User’s obligations under
this Agreement, except to the extent that the default by Landlord excuses
performance by Tenant as Tenant under the Lease. Notwithstanding the foregoing,
the parties contemplate that Landlord will perform its obligations under the
Lease and in the event of any default or failure of performance by Landlord,
Tenant agrees that it will, upon notice from User, make demand upon Landlord to
perform its obligations under the Lease, and if User agrees to pay all costs and
expenses of Tenant (to be shared by Tenant pro rata if Landlord’s default
adversely affects Tenant) and provides Tenant with security for that payment
reasonably satisfactory to Tenant, Tenant will take appropriate legal action to
enforce the Lease.

 

19



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Agreement, in no instance shall
User have any greater rights under this Agreement than the rights that are
afforded to Tenant under the Lease. In the event of a conflict between the terms
of this Agreement and the Lease, the terms of the Lease shall prevail. User
acknowledges and agrees that User has received a copy of the Lease and will
abide by the terms, covenants and agreements set forth therein. In the event
that Tenant’s consent or approval is required or requested by User in connection
with any provision of this Agreement, Tenant shall not in any manner be
obligated to provide consent or approval if Landlord’s prior consent or approval
is required under the terms of the Lease and Landlord fails to provide such
consent or approval upon request of either party.

15.12 Landlord’s Consent. This Agreement and the obligations of the parties
under it are expressly conditioned upon Tenant’s obtaining Landlord’s consent to
this Agreement. User shall promptly deliver to Tenant any information reasonably
requested by Landlord (in connection with Landlord’s approval of this Agreement)
with respect to the nature and operation of User’s business, the financial
condition of User, or both. Tenant and User agree, for the benefit of Landlord,
that this Agreement and Landlord’s consent hereto shall not: (a) create privity
of contract between Landlord and User; (b) be deemed to have amended the Lease
in any regard (unless Landlord shall have expressly agreed to the amendment and
such amendment is executed by all applicable parties); or (c) be construed as a
waiver of Landlord’s right to consent to any assignment of the Lease by Tenant
or any further subletting of premises leased pursuant to the Lease, or as a
waiver of Landlord’s right to consent to any assignment by User of this
Agreement or any sub-subletting of all or any part of the Property. Landlord’s
consent shall, however, be deemed to evidence Landlord’s agreement that User may
use the Shared Space, User Office Space and Shared Assets for the uses set forth
in Section 4 above. If Landlord fails to consent to this Agreement within 30
days after the execution and delivery of this Agreement, either party may
terminate this Agreement by giving notice to the other at any time thereafter,
but before Landlord grants consent.

16. Definitions.

16.1 Mortgage; Mortgagee. Whenever in this Agreement the term “Mortgage” is used
it will mean any indenture of mortgage or a deed of trust which at the time in
question is a lien on Tenant’s and or Landlord’s interest in the Property and
any supplement to, modification, renewal, consolidation, replacement or
extension thereof. The term “Mortgagee” will mean the holder of such Mortgage.

16.2 Late Payment Rate. Whenever in this Agreement the term “Late Payment Rate”
is used it will mean the greater of (a) 10% per annum, or (b) the rate of
interest which is 3% over the prime rate (as published in the Wall Street
Journal under “WSJ Prime Rate” from time to time) charged at the time interest
is accruing at the Late Payment Rate, whichever is higher, unless prohibited by
law, in which case “Late Payment Rate” will mean the maximum contract rate
permitted by law.

 

20



--------------------------------------------------------------------------------

16.3 Proportionate Share. As used in this Agreement, the term “Proportionate
Share” will mean User’s Share as defined in Section 2.1 above and in the case of
Tenant, Tenant’s Proportional share shall be the amount remaining after
subtracting User’s Share from 100% (i.e. if User’s Share is 40% the Tenant’s
Proportionate Share is 60%).

16.4 Unavoidable Delays. Wherever in this Agreement the term “Unavoidable
Delays” or words of similar import appear, they will be construed to mean delays
due to strikes, lock-outs, acts of God, inability to obtain labor or materials,
governmental restrictions, enemy action, civil commotion, fire, unavoidable
casualty or similar causes, provided such similar causes are beyond the control
of User or Tenant, as the case may be. Whenever delay in completion of a
performance is excused by reason of Unavoidable Delays, delay in commencement of
such performance will also be excused if caused by Unavoidable Delays.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KRAFT FOODS GROUP, INC.,      MONDELĒZ GLOBAL LLC, a Virginia corporation      a
Delaware limited liability company By:  

/s/ Timothy R. McLevish

     By:   

/s/ Gerhard Pleuhs

Its:  

Authorized Signatory

     Its:   

Authorized Signatory

 

21